Citation Nr: 1437765	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boise, Idaho


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals, postoperative right patella realignment, with removal of staples.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The record reflects an indication that the Veteran receives Social Security Disability benefits.  See August 2014 SSA Inquiry.  Without the records, the Board cannot determine whether they are relevant.  Thus, all records from the Social Security Administration (SSA) should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, the record reflects that the Veteran receives treatment from VA.  VA medical records up to March 2012 have been associated with file.  On remand, ongoing VA treatment records since March 2012 should be obtained, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  If appropriate, obtain the Veteran's ongoing outstanding VA treatment records and associate them with the file.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



